Citation Nr: 1613267	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  05-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a higher initial rating for a left shoulder disability, in excess of 10 percent prior to September 8, 2003, and in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran performed a period of honorable service from March 1962 to July 1966, and a period of dishonorable service from July 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran testified before the undersigned at a March 2016 Travel Board hearing.  The hearing transcript is of record.


REMAND

VA last provided the Veteran with a VA medical examination to determine the current severity of the service-connected left shoulder disability in December 2008.  At the March 2016 hearing, the Veteran presented testimony indicating that his left shoulder disability symptomatology had worsened since the most recent VA medical examination.  Therefore, a remand in necessary to provide a contemporaneous VA medical examination.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records from January 2009 to the present and associate them with the record.

2.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected left shoulder disability.  The examiner must review the claims file and should note that review in the report.  Any indicated studies should be performed, including X-rays.  The examiner should specifically address the following:

(a)  Identify and describe in detail all symptoms attributable to the service-connected left shoulder disability.

(b)  Report all range of motion measurements for the left shoulder, measured in degrees.

(c)  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement.  Describe whether pain significantly limits functional ability during flare-ups or when the left shoulder is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d)  Report any impairment of the scapula or clavicle, to include any dislocation, nonunion, or malunion.

(e)  If a neurological disability, such as neuropathy, is diagnosed, the examiner should identify all nerves involved in the neuropathy, and indicate the level of impairment in accordance with VA rating criteria.  In providing the above requested opinions, the examiner should address the Veteran's reports of tingling in the fingers.

(f)  Describe the surgical the scar on the left shoulder, and report whether the scar is painful, unstable, or greater than 39 square centimeters in area.

(g)  State what impact, if any, the Veteran's left shoulder disability has on the Veteran's occupational functioning and daily living.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


